DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ha (US 2015/0249204).
As for claim 1, Ha discloses in Figs. 1-2 and the related text an integrated circuit, comprising: 
a semiconductor substrate 101; 
an interconnect structure (fig. 2) disposed over the semiconductor substrate 101, the interconnect structure including a plurality of metal layers 109/121/123 stacked over one another within a dielectric structure 120, wherein the plurality of metal layers 
a bottom electrode 111 disposed over and in electrical contact with the lower metal layer 109;
a magnetic tunneling junction (MTJ) 112/113/114 disposed over an upper surface of bottom electrode 111; 
a top electrode 115 disposed over an upper surface of the MTJ and being in direct electrical contact with a lower surface of the upper metal layer 121/123; and 
a sidewall spacer structure 119 disposed along an outer sidewall of the top electrode and along an outer sidewall of the MTJ, wherein the sidewall spacer structure has an upper portion that extends upwardly beyond an upper surface of the top electrode 115 and into a lower surface of the upper metal layer 121/123, wherein the sidewall spacer structure 119 has outer sidewalls that include a vertical or substantially vertical lower outer sidewall portion and an upper outer sidewall portion, wherein the lower outer sidewall portion and the upper outer sidewall portion meet at an upwardly facing ledge (lower taper ledge) that includes an inner corner (fig. 2).  

5. 	As for claim 2, Ha discloses the integrated circuit of claim 3, wherein an uppermost surface of the sidewall spacer structure 119 is rounded or tapered (fig. 2).  

6. 	As for claim 3, Ha discloses the integrated circuit of claim 1, further comprising: wherein the sidewall spacer structure 119 has inner upper sidewalls that are separated by a first distance near the top electrode, and has inner lower sidewalls that are spaced 

7. 	As for claim 4, Ha discloses the integrated circuit of claim 1, wherein the upwardly facing ledge is located at a first height, as measured from an upper surface of the semiconductor substrate, and the top electrode 14P20150513US02 / TSMCP599USB115 has an uppermost surface that is located at a second height, as measured from the upper surface of the semiconductor substrate, the first height being less than the second height (fig. 2).  

8. 	As for claim 5, Ha discloses the integrated circuit of claim 1, wherein the upwardly facing ledge is located at a first height, as measured from an upper surface of the semiconductor substrate, and the top electrode has a lowermost surface that is located at a second height, as measured from the upper surface of the semiconductor substrate, the first height being greater than the second height (fig. 2).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8, 10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha in view of Jung (US 2012/0175707).
As for claims 6-7, Ha discloses the integrated circuit of claim 1, except a dielectric liner that conformally overlies outer sidewalls of the sidewall spacer structure and an uppermost surface of the dielectric liner terminates along a sidewall of the sidewall spacer structure. 
Jung teaches in Figs. 2A-2J and the related text a dielectric liner 332/334 that conformally overlies outer sidewalls of the sidewall spacer structure 320 and an uppermost surface of the dielectric liner 332/334 terminates along a sidewall of the sidewall spacer structure 320.  
Ha and Jung are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ha because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ha to include a dielectric liner that conformally overlies outer sidewalls of the sidewall spacer structure and an uppermost surface of the 

As for claim 8, Ha discloses in Figs. 1-2 and the related text a device disposed on a semiconductor substrate 101, the device including: 
a bottom electrode 111 disposed over the substrate 101; 
a dielectric layer 113 disposed over the bottom electrode 111; 
a top electrode 115 disposed over an upper surface of the dielectric layer 113; 
a sidewall spacer structure 119 along an outer sidewall of the top electrode 115 and along an outer sidewall of the dielectric layer 113, wherein the sidewall spacer structure 119 has an upper portion that extends upwardly beyond an upper surface of the top electrode 115; 
a metal line 121/123 disposed over the top electrode 115, wherein the upper portion of the sidewall spacer structure 119 extends into a recess in a lower surface of the metal line 121/123; and 
a dielectric liner 120 overlying an outer sidewall of the sidewall spacer structure  119 and terminating at an uppermost dielectric liner surface (fig. 2) 
Ha does not disclose the uppermost dielectric liner surface residing below an uppermost surface of the sidewall spacer structure such that the dielectric liner does not cover the uppermost surface of the sidewall spacer structure.  
Jung teaches in Figs. 2A-2J and the related text an uppermost dielectric liner surface 334 residing below an uppermost surface of the sidewall spacer structure 332 
Ha and Jung are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ha because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ha to include the uppermost dielectric liner surface residing below an uppermost surface of the sidewall spacer structure such that the dielectric liner does not cover the uppermost surface of the sidewall spacer structure as taught by Jung in order to improve the protection of the memory element and reduce leakage current.

As for claim 10, Ha discloses the device of claim 8, wherein the sidewall spacer structure 119 has an inner sidewall and an outer sidewall, with the inner sidewall of the sidewall spacer structure is nearer the top electrode than the outer sidewall of the sidewall spacer structure (fig. 2), the inner sidewall of the sidewall spacer structure having upper portions spaced apart by a first distance and lower portions spaced apart by a second distance, the second distance being greater than the first distance (fig. 2).  

As for claim 13, Ha discloses the device of claim 8, wherein outer lower sidewalls of the sidewall spacer structure 119 are vertical or substantially vertical, and 

As for claim 14, Ha discloses the device of claim 13, wherein the ledge or shoulder region is level or flat (diagonal direction) and is located at a first height, as measured from an upper surface of the semiconductor substrate 101, and the top electrode 115 has an uppermost surface that is located at a second height, as measured from the upper surface of the semiconductor substrate 101, the first height being less than the second height (fig. 2).  

As for claim 15, Ha discloses the device of claim 13, wherein the ledge or shoulder region (lower taper ledge) is upwardly facing and is located at a first height, as measured from an upper surface of the semiconductor substrate 101, and the bottom electrode 111 has an uppermost surface that is located at a second height, as measured from the upper surface of the semiconductor substrate 101, the first height being greater than the second height (fig. 2).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha in view of Jung and further in view of Sung et al. (US 2013/0026585). 
As for claim 9, Ha in view of Jung disclosed the device of claim 8, except the sidewall spacer structure has lowermost surfaces that rest on an upper surface of the bottom electrode.  

The combined device and Sung et al. are analogous art because they both are directed memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include the sidewall spacer structure has lowermost surfaces that rest on an upper surface of the bottom electrode as taught by Sung et al. in order to increase the strength and protection of the sidewall (Sung et al. [0024]).

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha in view of Jung and further in view of Satoh et al. (US 2013/0032907).
As for claim 11, Ha and Jung disclosed the device of claim 10, except the lower portions of the inner sidewall are angled at an angle of other than 90-degrees as measured relative to a normal line passing through an upper surface of the bottom electrode.  
Satoh et al. teach in Fig. 2 and the related a lower portions of an inner sidewall (of 200) are angled at an angle of other than 90-degrees as measured relative to a normal line passing through an upper surface of the bottom electrode 100 (fig. 2).  
Ha, Satoh et al. and Jung are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include the lower portions of the inner sidewall are angled at an angle of other than 90-degrees as measured relative to a normal line passing through an upper surface of the bottom electrode, as taught by Satoh et al. in order to protect the memory device and prevent the formation of electric shorts between the top and bottom electrode  (Satoh et al. [0006]).

As for claim 12, the combined device disclosed device of claim 11, wherein Ha further discloses an uppermost surface of the sidewall spacer structure 119 includes a peak with rounded or tapered surfaces extending downwardly in opposite directions from the peak (fig. 2).  

Claims 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha in view of Ahn et al. (US 2001/0046737).
As for claim 16, Ha discloses in Figs. 1-2 and the related a device disposed on a semiconductor substrate, the device comprising:  16P20150513US02 / TSMCP599USB a 
bottom electrode; 
a dielectric layer 113 disposed over the bottom electrode 111; 
a top electrode 115 disposed over an upper surface of the dielectric layer 113; 
a sidewall spacer structure 119 along outer sidewalls of the top electrode 115 and dielectric layer 113, wherein the sidewall spacer structure has an upper portion that extends upwardly beyond the upper surface of the top electrode 115; and 

Ha does not disclose a peripheral lower surface region extending laterally past an outer edge of the sidewall spacer structure, the central lower surface region being level with the peripheral lower surface region.  
Ahn et al. teach in Fig. 13 and the related text lower surface comprises a peripheral lower surface region (lower surface region of 172 of upper metal line 172/174/176) extending laterally past an outer edge of the sidewall spacer structure 160, the central lower surface region (lower surface region of 174 of upper metal line 172/174/176) being level with the peripheral lower surface region (fig. 13).  
Ha and Ahn et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ha because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ha to include a peripheral lower surface region extending laterally past an outer edge of the sidewall spacer structure, the central lower surface region being level with the peripheral lower surface region, as taught by Ahn et al. in order to provide interconnections.

As for claim 18, the combined device disclosed device of claim 16, wherein Ha further discloses the sidewall spacer structure 119 has inner sidewalls and outer 

As for claim 20, the combined device disclosed device of claim 16, wherein Ha further discloses an uppermost surface of the sidewall spacer structure 119 includes a peak with rounded or tapered surfaces extending downwardly in opposite directions from the peak (fig. 2).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha in view of Ahn et al. and further in view of Sung et al. 
As for claim 17, Ha in view of Ahn et al. disclosed the device of claim 16, except the sidewall spacer structure has lowermost surfaces that rest on an upper surface of the bottom electrode.  
Sung et al. teach in Fig. 10 and the related text a sidewall spacer structure 60 has lowermost surfaces that rest on an upper surface of the bottom electrode 24. 
The combined device and Sung et al. are analogous art because they both are directed memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include the sidewall spacer .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha in view of Ahn et al. and further in view of Satoh et al.
As for claim 19, Ha in view of Ahn et al. disclosed the device of claim 18, except wherein the lower portions of the inner sidewalls are angled at an angle of other than 90-degrees as measured relative to a normal line passing through an upper surface of the bottom electrode.  
Satoh et al. teach in Fig. 2 and the related a lower portions of an inner sidewall (of 200) are angled at an angle of other than 90-degrees as measured relative to a normal line passing through an upper surface of the bottom electrode 100 (fig. 2).  
Ha, Ahn and Satoh et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include the lower portions of the inner sidewall are angled at an angle of other than 90-degrees as measured relative to a normal line passing through an upper surface of the bottom electrode, as taught by Satoh et al. in order to protect the memory device and prevent the formation of electric shorts between the top and bottom electrode  (Satoh et al. [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.